FILE COPY




                                       M A N D A T E

TO THE 41ST DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on 5/16/17, the cause upon appeal
to revise or reverse your judgment between

DAVID CHAVIRA,                                                        Appellant,

No. 08-15-00128-CR                    and

THE STATE OF TEXAS,                                                   Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       We ORDER Appellant’s attorney, pursuant to Rule 48.4, to send Appellant a copy of this

opinion and this court’s judgment, to notify Appellant of his right to file a pro se petition for

discretionary review, and to inform Appellant of the applicable deadlines. See TEX.R.APP.P.

48.4, 68. Appellant’s attorney is further ORDERED, to comply with all of the requirements of

Rule 48.4.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 23, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 20120D03609